I think that the petition sets forth a distinct and separable charge of negligence against the non-resident defendant alone. In my opinion this case is controlled by the decision in Southern Ry. Co. v. Edwards,115 Ga. 1022 (supra). In that case the Supreme Court held that the allegation that the non-resident defendant was negligent in not providing a careful and prudent engineer "did not charge an act of `concurrent negligence;' for it can not be true that the company's negligence in providing a careless and incompetent engineer was an act in which the latter participated." So, in the instant case, the allegation in the petition that the non-resident defendant (an automobile company) was negligent in selling the resident defendant a dangerously defective automobile did not charge an act of concurrent negligence; for it can not be true that the automobile company's negligence in providing such a defective car for the resident defendant was an act in which the latter participated. Nowhere in the petition is it alleged that the resident defendant knew, or had any reason to know, of the defects in the automobile. I think that the judgment should be reversed.